      Case: 1:19-cv-02805 Document #: 4 Filed: 04/25/19 Page 1 of 2 PageID #:205




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 SAVE MART SUPERMARKETS,                             Case No: 1:19-cv-2805

                Plaintiff,
 v.

 TYSON FOODS, INC., et al,

                 Defendants.


                       SAVE MART SUPERMARKET’S MOTION
                    FOR LEAVE TO FILE COMPLAINT UNDER SEAL

       Plaintiff Save Mart Supermarkets (“Plaintiff”), by its undersigned counsel, respectfully

requests that the Court enter an Order pursuant to Local Rule 26.2 granting Plaintiff leave to file

portions of its Complaint under seal. In support of this Motion, Plaintiff states as follows:

       1.       The undersigned counsel represent The Kroger Co., Hy-Vee, Inc., and Albertsons

Companies, LLC in In re Broiler Chicken Antitrust Litigation, 16-cv-8637. See Dkt. No. 2105.

       2.       On April 17, 2019, Judge Durkin granted leave to The Kroger Co., Hy-Vee, Inc.,

and Albertsons Companies, Inc. to file portions of their First Amended Complaint (“FAC”) under

seal. See Dkt. No. 2085, 16-cv-8637. The FAC references factual information obtained through

documents or deposition testimony that Defendants have designated as confidential or highly

confidential in that action.1 The redacted allegations in Save Mart’s Complaint are identical to the

redacted allegations in the FAC.




       1
                Simultaneously with this Motion, Save Mart has filed a Motion for Reassignment
to In re Broiler Chicken Antitrust Litigation, Based on Relatedness Pursuant to Local Rule 40.4.
        Case: 1:19-cv-02805 Document #: 4 Filed: 04/25/19 Page 2 of 2 PageID #:206




           3.      Under Local Rule 26.2(c), “[a]ny party wishing to file a document or portion of a

document electronically under seal … must (1) provisionally file the document electronically under

seal; (2) file electronically at the same time a public-record version of the brief, motion or other

submission with only the sealed document excluded; and (3) move the court for leave to file the

document under seal.”

           4.      In accordance with Local Rule 26.2(c), Plaintiff filed a public-redacted version of

its Complaint, and brings this motion seeking leave of Court to file portions of the Complaint under

seal.

           WHEREFORE, Plaintiffs respectfully request that this Court enter an Order granting it

leave to file its Complaint under seal.

Dated: April 25, 2019                                   Respectfully submitted,

                                                        Richard Alan Arnold, Esquire
                                                        William J. Blechman, Esquire
                                                        Douglas H. Patton, Esquire
                                                        Samuel J. Randall, Esquire
                                                        Brandon S. Floch, Esquire
                                                        KENNY NACHWALTER, P.A.
                                                        1441 Brickell Avenue, Suite 1100
                                                        Miami, Florida 33131
                                                        Tel: (305) 373-1000
                                                        Fax: (305) 372-1861
                                                        E-mail: rarnold@knpa.com
                                                                wblechman@knpa.com
                                                                dpatton@knpa.com
                                                                srandall@knpa.com
                                                                bfloch@knpa.com



                                                        By:    sS
                                                              Samuel J. Randall

                                                        Counsel for Save Mart Supermarkets


599533.1



                                                   2
